Title: To James Madison from Thomas Read, 1 November 1820
From: Read, Thomas
To: Madison, James


                
                    Very dear Sir,
                    1 Novemr. 1820.
                

                This will be handed by Mr. Helme a late Graduate of Brown University in the state of Rhode Island, who at this time lives with me in the Character of a family teacher of the languages &c. Mr. Helme, has at this time a small Vacation & he & my young son Landon C. Read are visiting the upper country for amusement and instruction. Any civilities which you may please to shew them sir, will be acknowledged, both by them & by me.
                This sir is a liberty which I trust you will readily pardon from me who am not intimately acquainted with you.
                Tho’ Sir I had the honor in the year 1799 & 1800 to be a member with yourself in the Virginia legislature, when the great struggle for liberty was made, & when the resolutions called Madisons was received; which Resolutions, no doubt gave birth to the political preponderance which has since prevaled in the United states.
                Any assistance, which you may render Mr. Helme & my son in viewing the upper Country will be acknowledged with Unusual thankfulness by Very dear sir Yr. mo. obt. & Hble St.
                
                    Thomas Read
                
            